Order issued November ~’, 2012




                                             In The
                                    Court of App al
                                  i trict of at alla
                                      No. 05-11-00914-CV


                             DANIEL C. CALLAHAN, Appellant

                                               V.
                     VITESSE AVIATION SERVICES, LLC, Appellee


                                           ORDER

       Pending is appellee’s opposed motion requesting leave to participate in oral argument, filed

on November 7, 2012, and appellant’s response, which was filed on November 8, 2012. Having

reviewed appellee’s motion and appellant’s response, appellee’s motion is GRANTED. Appellee

is hereby permitted to appear and present argument in the above case on Wednesday, November 14,

2012, at 9 a.m.




                                                     LANA
                                                     PRESIDING JUSTICE